                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION

CONSTELLIUM ROLLED PRODUCTS
RAVENSWOOD, LLC,

                                   Plaintiff,

v.                                                            CIVIL ACTION NO. 2:18-cv-01404

UNITED STEEL, PAPER AND FORESTRY,
RUBBER, MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONAL UNION, AFL-CIO/CLC, et al.,

                                   Defendant.

                               MEMORANDUM OPINION AND ORDER

        Pending before the Court in this consolidated action is Defendant United Steel Paper and

Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International

Union, AFL-CIO/CLC’s (“Union”) motion for a preliminary injunction pending arbitration.                         (ECF

No. 12; 2:18-cv-1414, ECF No. 1.)1              For the reasons discussed herein, the Court GRANTS the

motion.     (ECF No. 12; 2:18-cv-1414, ECF No. 1.)

                                                  I.       BACKGOUND

        This case arises out of Plaintiff Constellium Rolled Products Ravenswood, LLC’s

(“Constellium”) unilateral decision to alter the benefits available to its Medicare-eligible retirees.

(See ECF No. 12 at 4–5, ¶¶ 13–14.) The Union and Constellium have been parties to several

collective bargaining agreements (“CBA”s) from 1999 to the present.                      (See 2:18-cv-1414, ECF

1
  This is a consolidated action with the above-styled action designated as the lead case. (See ECF No. 11.) The
Union’s brief in support of its motion and Constellium’s brief in response to the Union’s motion were both filed in the
member case before consolidation. (See 2:18-cv-1414, ECF Nos. 1, 5, 11.) Those briefs are not on the docket in this
case. Thus, the Court will refer to the docket numbers in the member case for those briefs in this memorandum
opinion and order.
                                                          1
No. 11 at 4.) The most recent CBA, and the one that is the subject of this action, was entered into

by the parties on September 19, 2017 and is effective through September 19, 2022. (ECF No. 12

at 2, ¶ 5.)

        Article 10 of the CBA establishes a grievance procedure for disputes between the parties.

(Id. ¶ 6.)    It defines a grievance as, “any differences . . . between the Company and the Union as to

the meaning or application of the provisions of this Agreement, or as to any question relating to the

wages, hours of work, or other conditions of employment of any employee[.]” (ECF No. 12-1 at

11 (CBA).) The Article further establishes a four-step process for resolving grievances with the

final step being arbitration. (See id.)      In order to reach arbitration, the CBA provides that a

representative from the International Union must appeal a Step 3 denial of a grievance within 30

days.    (See id. at 12.)

        Article 15 of the CBA, governs current and retired employees’ health benefits and states the

following:

        A. Group Insurance

        1. The group insurance benefits shall be set forth in booklets entitled Employees’
        Group Insurance Program and Retired Employees’ Group Insurance Program, and
        such booklets are incorporated herein and made a part of this 2017 Labor Agreement
        by such reference.

        2. It is understood that this Agreement with respect to insurance benefits is an
        agreement on the basis of benefits and that the benefits shall become effective on
        September 19, 2017, except as otherwise provided in the applicable booklet, and
        further that such benefits shall remain in effect for the term of this 2017 Labor
        Agreement.

(See id. at 16.) This benefit language is virtually identical to the language in previous CBAs, with

the only difference being the date of the identified CBA and the effective date. (See 2:18-cv-1414,

ECF No. 5 at 3.)      The parties also negotiated for and appended a “Cap Letter” to the CBA, which

                                                    2
outlined the benefits for employees who retired on or after January 1, 2003.   (See ECF No. 12-1 at

18.) The Cap Letter further states that these retirees are eligible for retiree medical coverage and

establishes the average annual contributions that Constellium would pay for all healthcare benefits

per each participating retiree who retired on or after January 1, 2003. (See id.) The Parties also

memorialized benefits in a Retired Employees’ Group Insurance Program Booklet that refers to the

summary plan description (“SPD”) for retiree health benefits. (See 2:18-cv-1414, ECF No. 5 at 3

n.1.) However, the parties disagree as to whether this booklet refers to the 1995 SPD or 2005

SPD.   (See id.)     Nevertheless, both SPDs provide for group medical and drug coverage for

retirees which are to remain in effect for the term of the CBA. (See id.; see also ECF No. 6 at 5.)

       On August 24, 2018, Constellium sent a letter to its Medicare-eligible retirees stating that,

starting January 1, 2019, Constellium was terminating the employer provided group medical and

drug coverage for Medicare-eligible retirees and, instead, these retirees could purchase

supplemental Medicare insurance from Aon Retiree Health Exchange (“Aon”).             (See ECF No.

12-5 at 1.)   The letter also stated that Constellium was establishing Health Reimbursement

Accounts (“HRA”s) into which Constellium would deposit $4,500 per year for each retiree and his

or her spouse.     (See id.)   These retirees are required to sign up for coverage with Aon by

December 7, 2018 or forfeit the ability to utilize Aon or receive any deposit by Constellium into an

HRA in the future.    (See id.)

       On September 7, 2018, the Union filed a grievance pursuant to the grievance process

outlined in Article 10 of the CBA. (See ECF No. 12-6.) This grievance stated that Constellium

“made a unilateral change to the Contract Agreement dated September 19[,] 2017 regarding the

agreed to cap letters which is encompassed with this Contract of September 19[,] 2017 . . . .” (Id.)

The grievance further requested that Constellium cease and desist this unilateral change. (Id.)
                                                 3
On October 2, 2018, Constellium denied the grievance stating that the change did not violate the

CBA and that, to the extent that the change impacted retirees who retired under previous CBAs, the

change was allowed under the Fourth Circuit’s decision in Barton v. Constellium Rolled

Prod.-Ravenswood, LLC, 856 F.3d 348 (4th Cir. 2017).                    (ECF No. 12-7.) On October 4, 2018,

the Union demanded arbitration of the grievance.                To date, no arbitration has occurred.

         On November 2, 2018, Constellium filed its action for declaratory judgment requesting a

declaration from the Court regarding Constellium’s ability to make unilateral changes to the health

plan for the above group of retirees.2            (ECF No. 1.)        The Union subsequently filed its present

action for a preliminary injunction on November 7, 2018, requesting that the Court issue a

preliminary injunction to stop Constellium from implementing the above healthcare changes prior

to an arbitration award.          (2:18-cv-1414, ECF No. 1.)              Constellium timely responded to the

Union’s motion.        (See 2:18-cv-1414, ECF No. 11.) This Court held a Preliminary Injunction

hearing on November 26, 2018. As such, the motion is fully briefed and ripe for adjudication.

                                                II.      LEGAL STANDARD

         Section 301 of the Labor Management Relations Act (“LMRA”) provides the following:

         Suits for violation of contracts between an employer and a labor organization
         representing employees in an industry affecting commerce as defined in this chapter,
         or between any such labor organizations, may be brought in any district court of the
         United States having jurisdiction of the parties, without respect to the amount in
         controversy or without regard to the citizenship of the parties.

2
  Constellium also filed a separate motion to stay arbitration and for declaratory judgment. (ECF No. 5.)
Specifically, Constellium requests that the Court declare that Constellium can unilaterally change the healthcare benefits
for its retirees who retired prior to the effective date of the 2017 CBA and that the Court stay the Union’s request to
arbitrate the grievance at issue in this case. (See id.) Constellium’s argument in their motion is centered on the
arbitrability of the Union’s grievance. (See id. at .17–19.) As this memorandum opinion and order finds that the
Union’s grievance is arbitrable, see supra Part III.A., the Court DENIES the motion insofar as it requests a stay of the
arbitration. (ECF No. 5.) Further, having found that the grievance is arbitrable, any substantive issues pertaining to
grievance, such as the interpretation of the CBA and whether the grievance is precluded by estoppel, must be
determined by the arbitrator. See Local 1422, Int’l Longshoremen’s Ass’n v. S.C. Stevedores Ass’n, 170 F.3d 407, 410
(4th Cir. 1999); see also, Schweizer Aircraft Corp. v. UAW, 29 F.3d 83, 88 (2d Cir. 1994). Thus, the Court further
DENIES, WITHOUT PREJUDICE, the motion insofar as it requests declaratory judgment. (ECF No. 5.)
                                                            4
29 U.S.C. 185(a).     However, the Norris-LaGuardia Act (“NLA”) severely limits the Court’s

jurisdiction to issue any temporary restraining order or preliminary or permanent injunction in cases

involving or growing out of labor disputes and provides the following:

       No Court of the United States . . . shall have jurisdiction to enter any restraining
       order or temporary or permanent injunction in a case involving or growing out of a
       labor dispute, except in strict conformity with the provisions of this Act; nor shall
       any such restraining order or temporary or permanent injunction be issued contrary
       to the public policy declared in this Act.

29 U.S.C. § 101.    Section 7 of the NLA lists the procedural requirements for issuing a restraining

order or injunction under the NLA.

       The Supreme Court in Boys Markets, Inc. v. Retail Clerks Union, Local 770 carved out a

limited exception to the prohibition in the NLA.       See 398 U.S. 235 (1970).       In that case, the

Supreme Court held that, because of the importance of arbitration as an instrument for resolving

labor disputes, the NLA should not be construed as prohibiting the issuance of injunctions to

preserve the status quo in labor disputes pending arbitration where there is a binding grievance

procedure and arbitration agreement.         See id. at 242.      In Buffalo Forge Co. v. United

Steelworkers, the Supreme Court made clear that the Court’s decision in Boy’s Market only dealt

“with the situation in which the collective-bargaining contract contained mandatory grievance and

arbitration procedures.”   428 U.S. 397, 406 (1976); see also Columbia Local, Am. Postal Workers

Union v. Bolger, 621 F.2d 615, 617 (4th Cir. 1980) (“[Buffalo Forge] made clear that Boys Markets

‘authority to enjoin was limited to injunctions to enforce the union’s promise to arbitrate.’”)

       Although the above cases involved injunctions to enjoin unions from striking in order to

enforce the union’s promise to arbitrate, these principles also apply to suits “by [a] union seeking to

enjoin actions by employers over which the union has filed grievance under a mandatory arbitration

                                                   5
procedure.” Bolger, 621 F.2d at 617; see also Lever Bros. Co. v. Int’l Chemical Workers Union,

Local 217, 554 F.2d 115, 123 (4th Cir. 1976) (“Further, the rule contained in this case is obviously a

two-sided coin.   An injunction to preserve the status quo pending arbitration may be issued either

against a company or against a union in an appropriate Boys Markets case . . . .).

       Thus, pursuant to the above authorities a Court may issue an injunction under Boys Markets

“where it is necessary to prevent conduct by the party enjoined from rendering the arbitral process a

hollow formality in those instances where . . . the arbitral award when rendered could not return the

parties substantially to the status quo ante.” Lever Bros., 554 F.2d at 123; see also Bolger, 621

F.2d at 618 (“Under [the above authorities] the appropriate test for issuance of injunction in the

instant case is whether the conduct proposed must be enjoined because the available arbitral process

could not possibly restore the status quo ante in an acceptable form were that conduct to be found

violative of contract rights.   This would render the arbitral process a hollow formality and

necessitate injunction maintaining the status quo pending arbitration.”).

                                            III.   DISCUSSION

       As stated above, the Union is seeking a preliminary injunction to preclude Constellium from

unilaterally altering the healthcare benefits for its Medicare-eligible retirees pending arbitration on

that matter. (See ECF No. 12.) Constellium, however, opposes the injunction and argues that the

Union has failed to establish the four elements courts generally require a plaintiff to show before

issuing a preliminary injunction. (See ECF No. 11 at 7.)

       As discussed more fully above, the Supreme Court in Boys Markets narrowly held that a

Court may issue a preliminary injunction to preserve the status quo pending arbitration in a labor

dispute where both parties are bound by an agreement to arbitrate the grievance at issue.    See Boys

Markets, 398 U.S. at 254 (“Our holding in the present case is a narrow one. . . .    We deal only with
                                                   6
the situation in which a collective-bargaining contract contains a mandatory grievance adjustment

or arbitration procedure.”).   In reaching this holding, the Supreme Court analyzed the history of

the NLA and the NLA’s goal to severely limit the power of the federal courts to issue injunctions as

the federal courts were generally regarded as being aligned with management against the unions.

See id. at 251. The Court then emphasized Congress’s shift from protecting labor unions against

potentially biased federal courts to protecting the peaceful resolution of labor disputes through

arbitration.   See id. at 251–52 (“Norris-LaGuardia’s policy of nonintervention by the federal courts

should yield to the overriding interest in the successful implementation of the arbitration process.”).

The Court further stated, “that the unavailability of equitable relief in the arbitration context

presents a serious impediment to the congressional policy favoring the voluntary establishment of a

mechanism for the peaceful resolution of labor disputes.” Id. at 253.       Thus, the Court created the

above limited exception to the NLA’s bar against issuing injunctions in labor disputes and stated,

“that the core purpose of the [NLA] is not sacrificed by the limited use of equitable remedies to

further this important policy . . . .” Id.

        The Fourth Circuit in Lever Brothers Co. v. International Chemical Workers Union, Local

217 upheld a district court’s decision to issue a preliminary injunction blocking an employer’s

decision to transfer a facility from one state to another and thereby deprive workers of their jobs.

See 554 F.2d 115.     In doing so, the Court adopted the following test for determining whether a

Boys Markets injunction is warranted:

        [A] plaintiff, without regard to whether he is the employer or the union, seeking to
        maintain the status quo pending arbitration pursuant to the principles of Boys
        Markets need only establish that the position he will espouse in arbitration is
        sufficiently sound to prevent the arbitration from being a futile endeavor. If there is
        a genuine dispute with respect to an arbitrable issue, the barrier [to the issuance of an
        injunction] we believe appropriate[ly] has been cleared.

                                                   7
554 F.2d at 120; see also Bolger, 621 F.2d at 618 (internal quotation marks omitted) (quoting

Amalgamated Transit Union, Division 1384 v. Greyhound Lines, Inc., 529 F.2d 1073 (9th Cir.

1976)). The Fourth Circuit further reiterated the importance the Supreme Court in Boys Markets

placed on promoting and encouraging the arbitration process to resolve labor disputes and stated

that these injunctions are necessary to prevent the arbitral process from becoming a hollow

formality.   See id. at 123.

        Additionally, later Fourth Circuit decisions have generally required a plaintiff seeking a

preliminary injunction to show “[1] that he is likely to succeed on the merits, [2] that he is likely to

suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in

his favor, and [4] that an injunction is in the public interest.”    Int’l Union v. Consol Energy, Inc.,

243 F. Supp. 3d 755, 763 (S.D. W. Va. 2017) (citing Real Truth About Obama, Inc. v. Fed. Election

Comm’n, 575 F.3d 342, 346 (4th Cir. 2009)); see also Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008).      For preliminary, as opposed to permanent, injunctions, “[t]he evidentiary

standard applied in determining whether a plaintiff has established all four necessary elements is

substantially relaxed, given that the purpose of a preliminary injunction is merely to preserve the

relative positions of the parties until a trial on the merits can be held.”   Marietta Mem’l Hosp. v. W.

VA. Health Care Auth., No. 2:16-cv-08603, 2016 WL 7363052 (S.D. W. Va. Dec. 19, 2016) (citing

Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)).

        However, for Boys Markets injunctions, before addressing whether the plaintiff has

sufficiently made a showing as to the above factors, a court must first determine whether the

grievance in question is arbitrable pursuant to a binding agreement between the parties.       See Boys

Markets, 398 U.S. at 253 (“[T]he District Court may issue no injunctive order until it first holds that

the contract does have that effect . . . .”); see also Nat’l Mine Serv. Co., United Steelworkers, 385 F.
                                                     8
Supp. 856, 859 (N.D. W. Va. 1975) (“The initial finding of fact which must be made under Boys

Markets to maintain jurisdiction in such circumstances, of course, is that the parties are, in fact,

bound by their agreement to submit the ‘labor dispute’ to arbitration.”)

         A.       Arbitrability

         As stated above, the grievance at issue here is whether Constellium’s unilateral decision to

change healthcare coverage for its Medicare-eligible retirees who retired on or before January 1,

2003 violates the 2017 CBA and Cap Letter in which, the Union argues, Constellium agreed to keep

these benefits in place.       (See ECF No. 5 at 6, 8–9.) The Union argues that the broad arbitration

agreement clearly covers the above grievance.                (See id.) Constellium, however, argues that the

grievance is not arbitrable because, under the CBA, the Local Union cannot advance the grievance

to arbitration and the International Union waived its right to appeal the grievance to arbitration by

failing to timely appeal the denial of the grievance.3            (See 2:18-cv-1414, ECF No. 11 at 17.)

         A court resolving an arbitrability dispute must first “determine who decides a particular

dispute is arbitrable—the arbitrator or the court” before turning to “whether the dispute is, in fact,

arbitrable.” See Peabody Holding Co., LLC v. UMWA, 665 F.3d 96, 102 (4th Cir. 2012). The

Fourth Circuit has held that “the question of arbitrability is undeniably an issue for judicial

determination” unless the arbitration agreement clearly and unmistakably provides that the

arbitrator shall determine what disputes the parties agreed to arbitrate.                 See id. (internal quotation

marks omitted) (quoting AT&T Technologies Inc. v. Commc’n Workers of Am., 475 U.S. 643, 649


3
  Constellium also argues that the grievance is not arbitrable because it is barred by the Fourth Circuit’s opinion in
Barton. (See 2:18-cv-1414, ECF No. 11 at 17.) However, the Fourth Circuit has held that “[w]hen evaluating
arbitrability, we must not accept a party’s invitations to critically appraise the merits of the underlying dispute.” See
Peabody Holding Co., LLC v. UMWA, 665 F.3d 96, 104 (4th Cir. 2012); see also Del Webb Cmtys., Inc. v. Carlson, 817
F.3d 867, 873–74 (4th Cir. 2016) (“Procedural questions arise once the obligation to arbitrate a matter is established,
and may include such issues as the application of statutes of limitations, notice requirements, laches, and estoppel. . . .
The Court has explained that these are questions for the arbitrator. . . .”).
                                                            9
(1986)). “‘Question[s] of arbitrability’ thus include questions regarding the existence of a legally

binding and valid arbitration agreement, as well as questions regarding the scope of a concededly

binding arbitration agreement.”    Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 78 (2010).

       Here, the arbitration clause in the CBA is quite broad and provides that “any difference” that

should arise between Constellium and the Union regarding “the meaning or application of the

provisions” of the CBA shall be disposed of in the grievance process. (See ECF No. 12-1 at 11.)

It then delineates a multi-step grievance procedure that culminates with an option to arbitrate.   (See

id. at 11–12.)

       First, the parties here do not dispute the binding nature of the arbitration clause contained in

the CBA nor do they dispute whether the Court can decide whether the grievance here is arbitrable.

Further, the arbitration agreement, though broad, does not clearly and unmistakably provide that the

arbitrator must decide what disputes the parties agreed to arbitrate.    See Peabody Holding Co., 655

F.3d at 102 (“The ‘clear and unmistakable’ standard is exacting, and the presence of an expansive

arbitration clause, without more, will not suffice.”). (See also ECF No. 12-1 at 11.) Thus, here,

it is for the Court to decide whether the grievance is arbitrable.

       Second, the grievance pertains to the “meaning or application of the provisions” of the CBA

and thus falls directly into the type of conflict the arbitration clause envisions being decided through

the grievance process.     (See also ECF No. 12-1 at 11.)            Additionally, nothing in the CBA

excludes this issue from arbitration.   See Peabody Holding Co., 655 F.3d at 104 (finding that there

is a presumption of arbitrability of a particular grievance unless there is “positive assurance that the

arbitration clause is not susceptible of an interpretation that covers the asserted dispute” (internal

quotation marks omitted) (quoting AT&T Technologies Inc., 475 U.S. at 650)); see also Lever Bros.,


                                                   10
554 F.2d at 119 (finding that the district court correctly held the grievance was arbitrable where the

contract did not expressly exclude a particular grievance from arbitration).

          Further, the Supreme Court has stated, “[o]nce it is determined, as we have, that the parties

are obligated to submit the subject matter of a dispute to arbitration, ‘procedural’ questions which

grow out of the dispute and bear on its final disposition should be left to the arbitrator.”      See John

Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 557 (1964); see also Del Webb Cmtys. v. Carlson,

817 F.3d 867, 873–74 (4th Cir. 2016).           Procedural issues include “prerequisites such as time

limits, notice, laches, estoppel, and other conditions precedent to an obligation to arbitrate.”

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002); see also Del Webb Cmtys., Inc.,

817 F.3d at 873–74. Thus, here, it is for the arbitrator, and not the Court, to decide whether the

grievance procedure was correctly followed.         Accordingly, the Court finds that the issue here is

arbitrable.

          B.     Likelihood of Success on the Merits

          As stated above, the Fourth Circuit has traditionally required a plaintiff seeking a

preliminary injunction to show that the plaintiff is likely to succeed on the merits.         See Winters,

555 U.S. at 20.       However, for Boys Markets injunctions to preserve the status quo pending

arbitration, a plaintiff “need only establish that the position he will espouse in arbitration is

sufficiently sound to prevent the arbitration from being a futile endeavor.” Lever Bros., 554 F.2d

at 120.    As stated above, a plaintiff clears this barrier “[i]f there is a genuine dispute with respect to

an arbitrable issue.”     Id.   In evaluating whether there is a genuine dispute with respect to an

arbitrable issue, the Court should avoid examining the merits.       See id. at 123.

          Here, the Union’s position is that Constellium cannot unilaterally alter the healthcare

benefits for its Medicare-eligible retirees because of the promises Constellium made regarding these
                                                     11
benefits in the current CBA that are to remain in effect for the term of that CBA.                 (See

2:18-v-1414, ECF No. 5 at 11.)       Constellium, however, argues that arbitration of the Union’s

grievance would be futile because the issue that underlies the grievance is precluded by the Fourth

Circuit’s decision in Barton. (See 2:18-cv-1414, ECF No. 11 at 11–13.)

       However, this Court has already found above that the grievance at issue here is arbitrable.

Thus, the merits of the grievance are for the arbitrator to decide.   See supra Part III.A. See Int’l

Brotherhood of Teamsters, Local Union No. 639 v. Airgas, Inc., 885 F.3d 230, 234 (4th Cir. 2018)

(“As to likelihood of success on the merits, the [district] court explained, because the merits of the

contract dispute are reserved to the arbitrator, the relevant inquiry is limited to whether the parties’

dispute is subject to arbitration . . . .”); Teamsters Local Union No. 71 v. Akers Motor Lines, Inc.,

582 F.2d 1335, 1342 (4th Cir. 1978) (finding that the district court “misconstrued” the likelihood of

success requirement to necessitate a showing that the union would prevail on the merits of its

dispute).   Accordingly, the Court finds that the Union has satisfied this requirement.

       C.      Irreparable Harm

       Second, in determining whether to issue a preliminary injunction, courts have required

plaintiffs to show that, absent the injunction, the plaintiff would suffer irreparable harm.        See

Winters, 555 U.S. at 20.     In the context of Boys Markets injunctions, a plaintiff satisfies the

irreparable harm requirement by showing that, “in the absence of an injunction preserving the status

quo, the company’s conduct is likely to harm the arbitral process itself” such that the arbitral

process would only be a “hollow formality.”      See Consol Energy, 243 F. Supp. 2d at 765; see also

Lever Bros., 554 F.2d at 123.

       Here, Constellium plans to terminate the retiree healthcare benefits for its Medicare-eligible

retirees and instead outsource these retirees’ healthcare coverage to Aon.     Thus, were the Court to
                                                  12
not issue a preliminary injunction, Constellium would terminate Medicare-eligible retiree healthcare

benefits and these retirees would bear the burden of signing up for coverage or risk losing

healthcare coverage completely.      If the Union won in arbitration, the Union would have to

convince the arbitrator that Constellium improperly outsourced the healthcare benefits and that the

proper award would be for Constellium to return to administering the benefits.       During this time,

retirees who did not sign up for healthcare with Aon would be without healthcare and could

possibly have to forego important medical procedures or treatments.      Thus, an arbitrator could not

return these retirees to the status quo ante and the arbitration process that the Union contracted for

would be a “hollow formality”.    See Consol Energy, 243 F. Supp. 2d at 765 (“In light of the Lever

Brothers analysis, it suffices for Plaintiffs to show that in the absence of an injunction preserving

the status quo, the company’s conduct is likely to harm the arbitral process itself . . . .

Additionally, an arbitrator is not likely to be able to remedy the termination of retiree health

insurance that threatens harm, and such terminations should be preliminarily enjoined”); see, e.g.,

Int’l Union, UAW v. Exide Corp., 688 F. Supp. 174, 186 (E.D. Pa. 1988) (finding that arbitration

would be a hollow formality if the company was permitted to drastically cut medical coverage for

its employees pending arbitration and some of its employees are unable to obtain medical care as a

result of the cut.)

        Although they are not separate parties to this action, the Court would be remiss not to

acknowledge the harms the affected retirees, who the Union contracted benefits for, will suffer as a

result of Constellium’s action.    The Union attached eleven affidavits to its motion from the

affected retirees to show that an arbitration award could not return the retirees substantially to the

status quo ante. (See ECF Nos. 12-9–12-18.)           Most, if not all, of the retirees stated in their

affidavits that they suffer from serious, expensive medical conditions such as cancer.      (See, e.g.,
                                                 13
ECF No. 12-9 (Atherton Aff.) (stating that he and his wife, who are both in their 80s, have serious

medical conditions that require them to take medications that costs tens of thousands of dollars a

year); ECF No. 12-10 (Cundiff Aff.) (stating that he suffers from cancer, lung disease, and

diabetes); ECF No. 12-16 (Law Aff.) (stating that she is a spouse of a deceased retiree and that she

suffers from legal blindness and side effects from her hip replacement).)                  Additionally, several of

these retirees are about to undergo expensive medical procedures. (See, e.g., ECF No. 12-13

(Hendricks Aff.) (stating that he is about to undergo surgery to treat his prostate and pelvic bone

cancer); ECF No. 12-18 (Stanley Aff.) (stating that he was recently diagnosed with pancreatic

cancer for which he will have to receive treatment immediately).)                These affidavits are just a small

sample from the over one thousand4 retirees affected by Constellium’s unilateral decision.                      Courts

have considered the above types of facts in determining whether there would be irreparable harm in

the context of terminating retiree health insurance.             See, e.g., Consol Energy, 243 F. Supp. 2d at

765 (citing United Steelworkers of Am. v. Textron, Inc., 836 F.2d 6, 8 (1st Cir. 1987)).

        Constellium argues that it is simply changing how retiree healthcare benefits are delivered

and thus, the affected retirees will still have healthcare benefits. (See 2:18-cv-1414, ECF No. 11 at

14.) Constellium further argues that any economic harm that the affected retirees would incur as a

result of Constellium’s action can be monetarily compensated and, thus, there is no irreparable

harm. (See id. at 15 (citing Hughes Network Sys. v. InterDigital Commc’ns Corp., 17 F.3d 691,

692 (4th Cir. 1994)).)       However, Constellium’s argument fails to account for the burden placed on

retirees to sign up for healthcare through Aon.            Many retirees have already expressed difficulty in


4
  The Court does not know the exact number of retirees that will be affected. However, in the Preliminary Injunction
hearing held in this case, Constellium stated that 600 of the affected retirees had signed up for healthcare through Aon
and the Union stated that about 900 retirees still had not signed up. Thus, the Court assumes that over one thousand
retirees will be affected by the change. As stated above, this is based on a rough draft of the hearing transcript, and,
accordingly, the Court does not have a direct citation.
                                                          14
trying to obtain health insurance from Aon that would be comparable to what they had under their

Constellium administered plans. (See, e.g., ECF No. 12-9 (Atherton Aff.) (stating that he was

unable to attend the Aon information sessions or access Aon’s website); ECF No. 12-12 (Flinn Aff.)

(stating that he attended the Aon information session but that it was confusing and that he attempted

to research the plans online but not all of the plans were available); ECF No. 12-16 (Law Aff.)

(stating that she spoke to an Aon representative but that the information was confusing and, because

she is legally blind, she cannot access the online resources).) This will undoubtedly result in many

retirees not obtaining health insurance.     See, e.g., Consol Energy, 243 F. Supp. 3d at 767 (finding

that the plaintiff suffered irreparable harm where retirees bore the administrative and financial

risks); see also Exide Corp., 688 F. Supp. at 186–88 (finding irreparable injury where the company

sought to drastically reduce health insurance benefits even though the arbitrator could reimburse

expenses). As these retirees would not be made whole by an arbitration award, the grievance and

arbitration process that the Union specifically contracted for to resolve these types of disputes

would be rendered ineffective.    Accordingly, the Union has sufficiently shown that it will suffer

irreparable harm absent the preliminary injunction.

       D.      Balance of Equities

       Third, a plaintiff seeking a preliminary injunction must show that the balance of equities

favors the granting of a preliminary injunction.      See Winters, 555 U.S. at 20.   The Court “must

balance the competing claims of injury and must consider the effect on each party of the granting or

withholding of the requested relief.”      Id. at 24 (quoting Amoco Prod. Co. v. Vill. of Gambell, 480

U.S. 531, 542 (1987)).

       The Union argues that the potential harms to the Union and the Medicare-eligible retirees it

bargained benefits for outweighs the cost to Constellium of maintaining healthcare coverage for
                                                    15
these retirees pending arbitration. (See 2:18-cv-1414, ECF No. 5 at 16.)       Constellium argues that

the cost of re-litigating the issues already decided in Barton and the cost it has already expended in

designing and implementing the new healthcare program outweighs the cost incurred by the Union.

        The Court agrees with the Union that the balance of hardships weighs in favor of granting

the preliminary injunction. As discussed more fully above, the Union has demonstrated that it will

suffer irreparable harm should Constellium be allowed to proceed with its termination and

outsourcing of the retiree healthcare benefits.      Additionally, as Constellium has already designed

the new plan for administering these healthcare benefits, should the Court issue the injunction,

Constellium would only be required to wait on implementing this plan. Should Constellium win in

arbitration, it could start implementation immediately.      At most, Constellium would miss out on

the savings that it would have incurred in not having to provide health insurance for the amount of

time it took an arbitration award to be issued.      This savings could be properly recovered through

an injunction bond should it be found that the Court improperly issued the injunction.

        Contrarily, as discussed at length above, the Union and the affected retirees, would not be

able to easily recoup their losses should they win in arbitration.    See Consol Energy, 243 F. Supp.

3d at 767 (“The balance of equities clearly tips in favor of Plaintiffs.         In the absence of an

injunction, medical benefits may be lost.           Defendant CONSOL Energy, should it ultimately

prevail, and be deemed entitled to cancel or change benefits, can still do so after the matter is

concluded.”) Thus, the balance of equities weighs in favor of issuing the injunction.

        E.         Public Interest

        Fourth, a plaintiff seeking a preliminary injunction must show that the injunction is in the

public interest.     See Winters, 555 U.S. at 20.   The Union argues that public policy weighs in favor

of resolving labor disputes through arbitration and in providing medical benefits to the sick and
                                                     16
injured. (See 2:18-cv-1414, ECF No. 5 at 16–17.) Constellium, however, argues that there is a

strong public policy in not re-litigating issues that have already been decided by a federal court.

(See 2:18-cv-1414, ECF No. 11 at 16.)

        However, this District has found that that it is within the public interest to enter an

injunction in cases involving labor disputes over healthcare benefits as there is a desire throughout

society to provide medical benefits for the sick and injured.     See Consol Energy, 243 F. Supp. 2d

at 767 (“Because of the public policy favoring injunctions in such cases and the desire throughout

society to provide medical benefits for the sick and the injured, an injunction is in the public

interest.”).   Further, as discussed more fully above, it is not for the Court to decide here whether

the grievance is precluded by Barton.     Thus, this element weighs in favor of issuing a preliminary

injunction.

        In summary, the Court finds that the Union has demonstrated a genuine dispute as to an

arbitrable issue, the Union is likely to suffer irreparable harm, the balance of hardships tips in the

Union’s favor, and a preliminary injunction is in the public interest.   The Court therefore finds that

the Union has satisfied each of the requirements for a preliminary injunction, see Lever Bros., 554

F.2d at 123, and this extraordinary relief is warranted in this case.

        F.      Bond

        Lastly, Federal Rule of Civil Procedure 65(c) provides, in pertinent part, that “[t]he court

may issue a preliminary injunction . . . only if the movant gives security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” “[T]he district court retains the discretion to set the bond

amount as it sees fit or waive the security requirement.”     Pashby v. Delia, 709 F.3d 307, 332 (4th

Cir. 2013) (citations omitted).   [R]ecoverable damages under such a bond are those that arise from
                                                   17
the operation of the injunction itself and not from damages occasioned by the suit independently of

the injunction.” Lever Bros., 554 F.2d at 120.

       Here, Constellium has requested that the Court issue a $1,000,000 bond.                     (See

2:18-cv-1414, ECF No. 11 at 18–19.) Constellium argues that this amount is proper because the

cost Constellium will incur if the healthcare changes are stopped or delayed could “easily run into

seven figures.”   (See id. at 19.)   In the Preliminary Injunction hearing, the Union agreed to an

injunctive bond, but believes that the bond amount that Constellium requests is excessive. The

Union believes that a $10,000 bond is more appropriate in this case.     In support of its position, the

Union directs the Court to this District’s decision in Consol Energy in which a $10,000 bond was

entered under similar circumstances.

       While the Court believes that an injunctive bond is appropriate here, the Court does not

agree with Constellium that the bond should be in the seven figures.        Further, Constellium has

failed to provide evidence to support its proposed amount, including the amount it would save if it

implemented the healthcare change as planned.     As such, the Court does not accept Constellium’s

proposed bond figure.   See, e.g., Atlantic Coast Pipeline, LLC v. 5.63 Acres, No. 6:17-cv-84, 2018

WL 1097051, at *17 (W.D. Va. Feb. 28, 2018) (stating that the burden was on the defendant to

establish the appropriate bond); Philips Elecs. North am. Corp. v. Hope, 631 F. Supp. 2d 705, 724

n.14 (M.D.N.C. 2009) (“The burden rests with [defendant] to establish the amount of bond

necessary to secure against the wrongful issuance of an injunction.”).

       In a similar case, this District required the union in that case to post a $10,000 bond.    (See

1:16-cv-12506, ECF No. 59 (showing that the union in that case posted a $10,000 injunction bond).)

Thus, based on the record as it currently stands, in order to ensure that there are funds to

compensate Constellium should it successfully establish that the preliminary injunction was
                                                 18
improper and that it wrongfully sustained damages as a result of this injunction, the Court finds it

appropriate to require the Union to post a bond of $10,000.        See, e.g., Stilp v. Contino, 629 F.

Supp. 2d 449, 467–68 (M.D. Pa. 2009) (stating that, because the parties did not submit any evidence

of the financial burden, the court could use its discretion in determining the bond).   The bond must

be posted by December 10, 2018.         Failure to post the bond will result in dissolution of the

injunction.   Should the parties wish to more fully develop the record on the appropriate bond

amount, the parties may submit materials to the Court on or before December 10, 2018.

                                           IV.     CONCLUSION

       For the reasons discussed above, the Court GRANTS the Union’s motion for preliminary

injunction, (ECF No. 12; 2:18-cv-1414, ECF No. 1), and PRELIMINARILY ENJOINS AND

ORDERS Constellium not to terminate its provision of healthcare benefits to its Medicare-eligible

retirees as stated in the August 24, 2018 letter pending arbitration.   The Court further ORDERS

that the Union post a $10,000 bond by December 10, 2018.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         December 4, 2018




                                                  19
